Supreme Court



       In the Matter of Joseph Caramadre.                    No. 2014-3-M.P.



                                             ORDER

       This attorney disciplinary matter is before the Court pursuant to a motion filed by

Disciplinary Counsel requesting that the respondent, Joseph Caramadre, be disbarred from the

practice of law in this state. The respondent did not file an objection. After considering the

motion at our conference on November 17, 2016, we hereby grant the motion and disbar the

respondent. The pertinent facts are as follows. The respondent was a member of the bar of this

state. On November 17, 2011 he was charged in a sixty-six count indictment filed in the United

States District Court for the District of Rhode Island which alleged that the respondent had

engaged in an investment scheme to defraud insurance carriers by securing the identities of

terminally ill people by making direct material misrepresentations and omissions of fact to them,

and then purchasing variable annuities and corporate bonds with death-benefit features that

utilized these ill patients as the measuring life. On November 19, 2012, four days into what was

anticipated to be a three-month trial the respondent entered a plea of guilty to one felony count of

wire fraud, in violation of 18 U.S.C. § 1343, and one felony count of conspiracy, in violation of

18 U.S.C. § 371. The government dismissed the remaining counts of the indictment.

       On February 28, 2013, subsequent to the entry of his guilty plea but prior to the

imposition of sentence, the respondent filed a motion to vacate his plea. On August 1, 2013,

after a four-day hearing, the District Court denied the motion. On December 16, 2013, the

respondent was sentenced to a term of imprisonment of seventy-two months on the charge of



                                               -1-
wire fraud, and sixty months, to be served concurrently, on the charge of conspiracy. He is

presently serving that sentence. Restitution has been ordered in the amount of $46,000,000.

       The respondent filed an appeal of the denial of his motion to vacate his plea with the

United States Court of Appeals for the First Circuit. On January 16, 2014, Disciplinary Counsel

filed a petition with this court in accordance with the provisions of Article III, Rule 12 of the

Supreme Court Rules of Disciplinary Procedure, requesting that the respondent be suspended

from the practice of law pending the outcome of his appeal. The respondent notified this Court

through counsel that he had no objection to the petition. Accordingly, on February 20, 2014 this

Court entered an order suspending the respondent from the practice of law pending the outcome

of his appeal and until further order of the Court.

       On December 7, 2015, the United States Court of Appeals issued its opinion affirming

the District Court’s denial of the respondent’s motion to vacate his plea.          The respondent

thereafter filed a petition for writ of certiorari with the Supreme Court of the United States

seeking review of the decision of the First Circuit. That petition was denied on May 23, 2016.

       The respondent now has exhausted all avenues of appeal, and Disciplinary Counsel’s

motion to disbar may therefore be granted. Accordingly, it is hereby ordered, adjudged and

decreed that the respondent, Joseph Caramadre, be and he is hereby disbarred from engaging in

the practice of law. The effective date of this order of disbarment is retroactive to the date of his

suspension, February 20, 2014.

       Entered as an Order of this Court this 30th Day of November, 2016.

                                                       By Order,



                                                       _____________/s/_________________
                                                                    Clerk

                                                 -2-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Joseph Caramadre.

CASE NO:            No. 2014-3-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   November 30, 2016

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: Joseph Caramadre, Pro Se